327 Mich. 321 (1950)
41 N.W.2d 883
JUDA
v.
JUDA.
Docket No. 78, Calendar No. 43,778.
Supreme Court of Michigan.
Decided April 3, 1950.
Nicholas Salowich, for plaintiff.
BUSHNELL, J.
Plaintiff Walter Juda and defendant Margaret Juda were married in 1933. They had 2 children before they separated in 1944. The husband sued for divorce in 1945, alleging extreme cruelty. Mrs. Juda denied the allegations and did not file a cross bill. The trial judge dismissed the bill of complaint, asserting that both parties were equally responsible for the difficulties of their home life. Plaintiff appeals.
No divorce may be granted where the complaining party is guilty of the same misconduct that he charges. CL 1948, § 552.10 (Stat Ann § 25.90); Cook v. Cook, 245 Mich 339; McGuire v. McGuire, 317 Mich 35; and Kauk v. Kauk, 322 Mich 291.
The record shows that the defendant is a nagging, quarrelsome woman, inclined to profanity and temper tantrums. But it likewise discloses that plaintiff participated in their fights, precipitated trouble by drinking with friends in their 2-room house, and having them remain overnight, stayed away from home himself at other times, and was not above suspicion when his wife was at the hospital.
The trial judge saw and heard the witnesses and his decision is supported by the record. Chubb v. *323 Chubb, 297 Mich 501, and Ethridge v. Ethridge, 322 Mich 578.
Affirmed. Defendant not having filed a brief, no costs will be allowed.
BOYLES, C.J., and REID, NORTH, DETHMERS, BUTZEL, CARR, and SHARPE, JJ., concurred.